Citation Nr: 1223959	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  10-06 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for hearing loss, left ear.

2.  Entitlement to service connection for a gastrointestinal disability, to include ulcers and gastritis.

3.  Entitlement to service connection for an allergy disability, to include hay fever.

4.  Entitlement to service connection for a sinus disability.

5.  Entitlement to service connection for a disability manifested by a low white cell blood count, diagnosed as anemia and polyclonal hypergammaglobulinemia.

6.  Entitlement to service connection for a dental disability, for Department of Veterans Affairs (VA) outpatient treatment purposes



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to June 1967 including service in Vietnam, and from February 1991 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2005 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi.  With respect to the issue of entitlement to service connection for dental treatment purposes, the RO denied this issue in April 2008.  As for the remaining issues on appeal, although the RO identified the April 2008 rating decision as the rating decision on appeal, the Board finds that these issues stem from the appeal of an earlier rating decision in September 2005.  In this regard, the record shows that in June 2006 the Veteran filed a letter requesting a "reconsideration" of his initial claims and he included his argument in support of service connection.  As this letter was received within one year of the June 2005 adverse rating decision, the Board finds that it constitutes a valid notice of disagreement to the adverse decision in June 2005.  See 38 C.F.R. §§ 20.200, 20.302.  Therefore, finality does not attach to the service connection issues on appeal.  See 38 C.F.R. §§ 3.156, 20.1103.

In light of the various gastrointestinal diagnoses being claimed and on file, the Veteran's gastrointestinal disability claims have been recharacterized as shown on the title page of this decision.  See Clemons v. Shinseki, 23, Vet. App. 1 (2009).  

This issues of entitlement to service connection for an allergy disability, to include hay fever, and a sinus disability, are remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran has had hearing loss manifested by no greater than level III hearing acuity in the left ear and an assigned level I hearing acuity in the right ear.

2.  The Veteran does not have a gastrointestinal disability attributable to service.

3.  The Veteran's claimed low white blood cell count, diagnosed as anemia and polyclonal hypergammaglobulinemia, is not attributable to service.

4.  The Veteran was discharged from active duty in 1967 with missing upper and lower teeth and partial upper dentures noted in 1967, which were not claimed to be the result of dental trauma.  His claim was submitted in 2006.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for hearing loss, left ear, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.385, 4.1, 4.85, 4.86 (2011).

2.  A gastrointestinal disability, claimed as ulcers and gastritis, was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

3.  A low white blood count, diagnosed as anemia and polyclonal hypergammaglobulinemia, was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

4.  The criteria for service connection for VA dental treatment purposes have not been met.  38 U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, with the exception of the claim for dental treatment, the appellant was provided with initial notice of the VCAA in May 2005, June 2005 and July 2005, which was prior to the September 2005 rating decision on appeal.  Regarding the dental treatment claim, the Veteran was provided notice of the VCAA in November 2006, which was prior to the April 2008 rating decision on appeal that addressed this issue.  Therefore, the express requirements set out by the Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify the appellant in this case with respect to the claims being decided herein.  In the May 2005, June 2005, July 2005 and November 2006 letters, the RO informed the claimant of the applicable laws and regulations, the evidence needed to substantiate the claims decided herein, and which party was responsible for obtaining the evidence.  38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F. 3d 1483, 1485 (Fed. Cir. 1997).  Moreover, in terms of the claim for an initial compensable evaluation for left ear hearing loss, since this appellate issue is a downstream issue from that of service connection (for which a VCAA letter was duly sent), another VCAA notice is not required.  VAOPGCPREC 8-2003.  Thus, the Board finds that the notice required by the VCAA and implementing regulations was furnished to the claimant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters. 

The Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  With respect to the claims on appeal being decided herein, the Board finds that the appellant is not prejudiced by a decision at this time since the appellant was provided with notice of the disability rating and effective date elements in the November 2006 letter. 

The Board also finds that all necessary assistance has been provided to the appellant.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate his claims, including obtaining pertinent medical records identified by the appellant.  The appellant was additionally provided with the opportunity to attend a Board hearing which he attended in March 2012.  In Bryant v. Shinseki,  23 Vet, App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, although the presiding Veterans Law Judge during the hearing did not explicitly note the basis of the prior determinations or note the elements that were lacking to substantiate the service connection claims on appeal, the appellant, who had representation, demonstrated actual knowledge of this information.  The appellant specifically addressed medical evidence in support of his claim, indicating an understanding of requirements to obtain the benefit sought.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Additionally, the presiding Veterans Law Judge noted the issue on appeal and provided a basic explanation of that issue.  Accordingly, the Veteran is not shown to be prejudiced on this basis.

In terms of affording the appellant VA examinations, the appellant was afforded VA audiological examinations with respect to his hearing loss claim.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination reports on file contain sufficient findings with which to properly evaluate the appellant's pending claim for a compensable rating for left ear hearing loss.  See also McClendon v. Nicholson, 20 Vet. App. 79 (2006).  These reports include the examiner's review of the appellant's claims file, the appellant's pertinent medical history, and pertinent examination findings.  In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See also 38 C.F.R. § 4.10. The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Here, the Veteran has not presented any evidence that the examination was defective or that there was any prejudice caused by any deficiency in the examination.  As such, the examination, which included audiological testing and review of the claims folder contains sufficiently specific clinical findings and is adequate for purposes of this appeal.  With respect to the claims for service connection for a gastrointestinal disability, a low white blood cell count diagnosed as anemia and polyclonal hypergammaglobulinimea, and a dental disability for VA treatment purposes, the Board finds, as is explained below, that the requirements for affording the Veteran an examination have not been met.  See McLendon, 20 Vet. App. at 83.

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claims being decided herein and that adjudication of such claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Increased Rating For Hearing Loss, Left Ear

Facts

In April 2005, the Veteran filed a claim for service connection for various disabilities, to include hearing loss.

On an authorized audiological evaluation in August 2005, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
15
30
65
85

Speech audiometry revealed speech recognition ability of 94 percent in the left ear .  The Veteran was diagnosed as having a mild to profound sensorineural hearing loss in the left ear.

In a September 2005 rating decision, the RO granted service connection for hearing loss, left ear, and assigned a noncompensable evaluation.  The RO denied service connection for hearing loss, right ear.

On an authorized audiological evaluation in October 2006, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
20
30
70
85

Speech audiometry revealed speech recognition ability of 94 percent in the left ear.

VA outpatient records show that the Veteran was issued bilateral hearing aids in September 2007.

The Veteran reported at a VA audiological evaluation in September 2009 that he had decreased hearing for 33 years.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
30
45
75
90

Speech audiometry revealed speech recognition ability 94 percent in the left ear.  The Veteran was diagnosed for the left ear as having mild to severe sensorineural hearing loss for the frequencies 1000 hertz through 4000 hertz.

On an authorized audiological evaluation in October 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
45
55
65
80

Speech audiometry revealed speech recognition ability of 84 percent in the left ear.

The Veteran testified at a Board hearing in March 2012 that his hearing loss disability was worse than the 0 percent rating he was assigned.  He also testified that he wore hearing aids.

Law and Discussion

Disability ratings are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. §38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  The Court, however, has held that separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case as in the case at hand, or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  To evaluate the degree of disability from bilateral service-connected defective hearing, the provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from Level I for essentially normal acuity to Level XI for profound deafness.  Tables VI and VII as set forth in 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  Table VIa is used instead of Table VI when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  

When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, or if the puretone threshold in each of the specific frequencies of 1000, 2000, 3000 and 4000 is 55 decibels of more, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2011).

In the present case, the Board notes that the Veteran has been granted service connection for only one ear.  VA regulations require that the non-service-connected ear be rated at Roman Numeral Level I.  See 38 C.F.R. §§ 3.383, 4.85(f). 

VA audiology examination findings in August 2005  reveal that the average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 49 decibels in the left ear and speech recognition ability was 94 percent.  Under Table VI, the audiological findings correspond to a level I hearing in the left ear and, as noted above, a level I hearing is applied in the right ear.  38 C.F.R. § 4.85, Table VI (2011).  Under Table VII, these levels yield a 0 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2011). 

Consideration has been given to section 4.86 for exceptional patterns of hearing impairment, but this section is not applicable to these examination findings.  That is, pure tone threshold levels were neither 55 decibels or higher at each of the four frequencies in the left ear, i.e., at 1000, 2000, 3000 and 4000 hertz, nor 30 decibels or less at 1,000 hertz and 70 decibels or more at 2000 hertz.  See 38 C.F.R. § 486(a), (b).

VA audiology examination findings in October 2006  reveal that the average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 51 decibels in the left ear and speech recognition ability was 94 percent.  Under Table VI, the audiological findings also correspond to a level I hearing in the left ear and, as noted above, a level I hearing is applied in the right ear.  38 C.F.R. § 4.85, Table VI (2011).  Under Table VII, these levels yield a 0 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).  Sections 4.86(a) and (b) of 38 C.F.R. do not apply to the September 2009 audiological findings.

VA audiology examination findings in September 2009 revealed that the average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 60 decibels in the left ear.  Speech recognition ability was 94 percent in the left ear.  Under Table VI, the audiological findings correspond to a level I hearing in the left ear.  By applying a level I hearing for the right ear, the levels yield a 0 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).  Sections 4.86(a) and (b) of 38 C.F.R. do not apply to the September 2009 audiological findings.

The most recent VA audiology examination findings on file, in October 2011, reveal that the average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 61 decibels in the left ear.  Speech recognition ability was 84 percent.  Under Table VI, the audiological findings correspond to a level III hearing in the left ear.  By applying a level I hearing for the right ear, the levels yield a 0 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).  Sections 4.86(a) and (b) of 38 C.F.R. do not apply to the October 2011 audiological findings.

Based on the foregoing, the Veteran's left ear hearing loss does not warrant a compensable evaluation for any period throughout the pendency of this appeal.  As the preponderance of the evidence is against an increased evaluation, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107.  

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration. Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required. If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria. If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's left ear hearing loss.  In other words, the Veteran has described experiencing decreased hearing for many years.  The Veteran, however, does not experience symptomatology not already contemplated by the Rating Schedule.  As the rating criteria reasonably describe the disability and symptomatology, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis, that is, whether the disability picture is exceptional.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under  38 C.F.R. § 3.321(b)(1).

III.  Service Connection Claims

A.  Pertinent Law and Regulations

As an initial matter, the Board notes that the Veteran is not asserting that any of his claimed disabilities are the result of engaging in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not applicable. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden /Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including ulcers, peptic (gastric or duodenal), is presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent in the Republic of Vietnam during the period beginning January 9, 1962, and ending May 7, 1975, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). The term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), Note 2. 

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994);38 C.F.R. § 3.303(d).

B.  Gastrointestinal Disability

Facts

The Veteran's service treatment records for his first period of active duty service, from August 1963 to June 1967, show a normal clinical evaluation of the abdomen at his service enlistment examination in July 1963.  A July 1963 Report of Medical History shows that he denied having a history of stomach trouble or frequent indigestion.  Similarly, the Veteran's May 1967 discharge examination report shows a normal clinical evaluation of the abdomen, and the Veteran denied having a history of stomach trouble or frequent indigestion on a May 1967 Report of Medical History.  

Post-active-duty medical records include private treatment records showing that the Veteran was hospitalized in August 1976 with an admitting diagnosis of gastrointestinal bleeding, etiology undetermined.  His complaints included nausea, vomiting and diarrhea.  He said he also felt dizzy the day prior to admission.  An upper gastrointestinal series was preformed showing a superficial ulceration of the lesser curvature margin of the duodenal bulb.  The Veteran was given a final diagnosis of bleeding peptic ulcer disease.

In September 1986, the Veteran reported to a VA facility reporting low abdominal pain that it felt like "something was in there".  He denied trauma or lifting.  He was assessed as having abdominal pain.  Two days later the Veteran returned to the medical facility complaining of dizziness, vomiting, and bloody stool.  He was assessed as having gastrointestinal bleeding.  An October 1986 record notes that he had a upper gastrointestinal bleed and pyloric channel ulcers on esophagogastroduodenoscopy (EGD).  An impression on an endoscopy report in November 1986 reflects pyloric and duodenal erosions.  The Veteran was advised to take tagamet 300 four times a day (QID) and continue taking mylanta QID.  A December 1986 treatment record reports that the Veteran had developed gastrointestinal bleeding at Sheppard Air Force Base and that endoscopy showed pyloric ulceration.  The report goes on to note that the Veteran was placed on tagamet and antacids with good results, but that repeat endoscopy in November 1986 showed some remaining erosions.  The report further notes that the Veteran had been on tagamet 300 mg and Mylanta QID ever since and that symptoms had resolved.  He was advised to continue taking tagamet three times a day (TID) for 
6-8 weeks and returned to duty with no restrictions.  

Service treatment records for the Veteran's second period of active service, from February 1991 to May 1991, include a March 1991 treatment record showing that the Veteran was treated for a three day history of intermittent epigastric burning.  He reported at that time that he had a history of peptic ulcer disease.  He was assessed as having gastritis and was prescribed Maalox.  A subsequent record in March 1991 shows that the Veteran was seen for a follow up of abdominal pain.  His pain was noted to have resolved on Maalox and he was assessed as having gastritis, resolved.  

A post active service medical examination report and Report of Medical History in November 1991 contain the Veteran's interim history as including the episode of burning epigastric pain in November 1991.  It goes on to note that since the Veteran had a history of peptic ulcer disease, he had been seen for a physical for treatment and was prescribed Maalox.  The record further notes that the Veteran had complete resolution of symptoms and no melena, no "NC."  

A Report of Medical History dated in October 1996 shows a positive history for stomach, liver or intestinal trouble.  This report indicates ulcers in 1976 and 1986.

VA outpatient records beginning in November 2004 note the Veteran's history of peptic ulcer disease and duodenal ulcer.

In April 2005, the Veteran filed claims for service connection for disabilities that included a duodenal ulcer with an onset date of August 1976, and a pyloric channel ulcer with an onset date of September 1986.  He also claimed service connection for "stomach pains" with an onset date in March 1991.

In a statement dated in September 2006, the Veteran reported that he was treated for ulcers while on active duty status from August 28, 1976, to February 28, 1977, and for a pyloric ulcer while on active duty status from May 30, 1987, to September 30, 1988.

VA outpatient records in October 2006 and April 2007 show that the Veteran's peptic ulcer disease was stable and that he took over-the-counter Rolaids when needed and avoided nonsteroidal anti-inflammatory drugs and aspirin.  The Veteran reported at the April 2007 visit that he was having a burning sensation in his stomach in the evening and that antacids work well for him at times.  He had a noted history of peptic ulcer disease with duodenal ulcer, 1976 and 1986 with blood transfusion.  

A VA medical center letter to the Veteran in April 2007 informed him that recent lab results showed an infection in his stomach called Helicobacter pylori.  The letter also informed him that this was the cause of his stomach problems and that VA would be sending him medication to treat it.  

A VA treatment record in December 2007 shows that the Veteran had had a history of peptic ulcer disease with duodenal ulcer in 1976 and 1986 with blood transfusion and with H. pylori treatment in April 2007.

In a Report of Contact dated in March 2008, the Veteran informed VA that he was not on active duty in 1977, 1987 or 1988, and that his active duty periods were from August 1963 to June 1967, and February 1991 to May 1991.  He also denied any "LOD's" for any of his disabilities.  

A VA treatment record in June 2009 includes duodenal ulcer as an active problem. 

At a Board hearing in March 2012, the Veteran testified that the first time he had a problem with gastric ulcers was in 1976 when he threw up and had a bleeding ulcer.  He said he was diagnosed as having a duodenal ulcer at that time.  He denied having ulcer problems during his first period of active duty service, although he said he had problems with his diet.  He related the ulcer disability to service due to stress.  He said he had another episode in 1986 and got scared in 1996 as it seemed to be recurring every 10 years.  He denied receiving current treatment for his ulcer problem.  He said he had not had anything severe, but it felt like his stomach was irritated.  He said he was reactivated to active duty with the National Guard in 1991 for approximately three months.  He said his gastritis developed around the same time as his ulcer problem.  He said the medication he took, Tagamet, took care of the problem.  

Discussion

The Veteran's service treatment records for his periods of active duty service are devoid of complaints, findings or diagnoses suggestive of ulcers.  In this regard, the Veteran's June 1967 separation examination report shows that he had a normal clinical evaluation of the abdomen and he denied having a history of stomach trouble or frequent indigestion on a May 1967 Report of Medical History.  

The first evidence of ulcer problems is not until many years after the Veteran's first period of active duty service, in 1976, when the Veteran was treated for bleeding peptic ulcer disease, and in 1986 when he was treated for pyloric channel ulcers on EGD.  His medical history as noted on numerous treatment records is consistent with this.  Moreover, the Veteran reported on his initial claim for service connection in 2005 that the onset of his claimed duodenal ulcer was in 1976 and pyloric channel ulcer in 1986.  He testified in March 2012 that he began experiencing ulcer problems in 1976.  Accordingly, there is no dispute that the Veteran's ulcers developed many years after his initial period of active duty service.  

In light of the foregoing, service connection under 38 C.F.R. § 3.303(b) based on chronic disability or continuity of symptomatology since service, from August 1963 to June 1967, is not warranted by the evidence of record. 

As far as the provisions of 38 C.F.R. § 3.303(d), the only evidence relating the Veteran's post active duty ulcers to his initial period of service is the Veteran's assertions in this regard.  The Board acknowledges that the Veteran is competent to give evidence about symptomatology and what he experienced in service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology, see Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson,492 F. 3d 1372, 1376-77 (Fed.Cir.2007)), this matter appears to be the type of medical matter as to which the courts have held lay testimony is not competent.  Thus, based on the facts of this case, the Veteran is not competent to render an opinion as to the cause or etiology of his gastrointestinal diagnoses as such matters require medical expertise which the Veteran is not shown to possess.  See Jandreau, 492 F. 3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Clyburn v. West, 12 Vet. App. 296 (1999). 

Furthermore, the Veteran's service treatment records for his second period of active duty service, from February 1991 to May 1991, are also devoid of complaints, findings or diagnoses suggestive of ulcers.  They do show that he was treated in March 1991 for gastritis, but the follow up record in March 1991 shows that the pain resolved with Maalox and contains an assessment of "gastritis resolved".  Subsequent treatment records both during the second period of active duty service and thereafter are essentially devoid of treatment or diagnosis for gastritis.  While a November 1991 period examination report makes note of the March 1991 episode of burning epigastric pain, it also notes that the Veteran had been given Maalox and had complete resolution of symptoms with no melena, "NC."  Thus, the inservice treatment in March 1991 appears to have been acute and transitory and resolved with no residuals.  Although the Veteran was treated for H. pylori infection in 2007, there is no link between this condition and the Veteran's periods of active duty service.  

Based on the foregoing, with respect to the claimed ulcers, the Board finds that the third essential criterion for a grant of service connection-a causal relationship between the post active duty service ulcers and a disease or injury incurred or aggravated during active service-has not been met in this case.  Also, with respect to gastritis, the Board finds that the second essential criterion for a grant of service connection-a current disability-has also not been met.  38 C.F.R. § 3.303; Shedden, supra.  Because the competent evidence neither supports the claim, nor is in relative equipoise on this question, the benefit-of-the-doubt doctrine is not for application and the claim for service connection for a gastrointestinal disability, to include ulcers and gastritis, must be denied.  See 38 U.S.C.A. § 5107(b).

C.  Low White Blood Cell Count, Diagnosed as Anemia and Polyclonal Hypergammaglobulinemia

Facts

The Veteran's service treatment records are devoid of any indication or findings of a low white blood cell count.  

A January 2005 VA treatment record shows that the Veteran was a new patient and that baseline labs were obtained showing elevated t. protein levels in November 2004 and December 2004.  The results were referred to the hematology clinic for review.

A VA hematology consult record in January 2005 shows that the Veteran's "SPEP" had been viewed and showed a broad-based polyclonal elevation of the gamma fraction with normal albumin and a urine negative for light changes.  This was noted to represent a nonspecific pattern seen in a variety of chronic inflammatory/infectious/non-neoplastic disorders and required no further hematologic evaluation.  The physician noted that a quick look at his notes revealed no obvious chronic disorder.  

VA outpatient records as early as 2005 note that the Veteran had polyclonal hypergammaglobulinemia and records as early as 2006 show that he had anemia.  

At a Board hearing in March 2012, the Veteran said that the first time he became aware that he was anemic and had a low white blood cell count was when he had blood work done during a VA physical around 2003.  He said that this was when he first began coming to VA for medical treatment.  He said that VA medical personnel did not tell him the etiology of white blood cell count, but that he had since talked with people who told him it can be caused by exposure to Agent Orange.  

Discussion

The Veteran's service treatment records for his periods of active duty service are devoid of complaints, findings or diagnoses suggestive of a low blood cell count.  In this regard, the Veteran's June 1967 separation examination report shows negative microscopic and serology findings.  A November 1991 examination, which follows the Veteran's period of active duty service from February 1991 to May 1991, does not show any abnormal blood test findings.

The first indication of a problem with the Veteran's white blood cell count is when he underwent lab testing during a VA physical in December 2004.  He was diagnosed shortly thereafter, in 2005, as having polyclonal hypergammaglobulinemia.  In 2006, he was diagnosed a having anemia.  The approximate onset date of these disabilities is consistent with the Veteran's March 2010 Board hearing testimony that he found out that he had a low blood cell count after having some blood work done in connection with a physical performed around 2003.  Thus, service connection under 38 C.F.R. § 3.303(b) based on chronic disability or continuity of symptomatology since service is not warranted by the evidence of record. 

Regarding the Veteran's assertions that his low white blood cell count, diagnosed as anemia and polyclonal hypergammaglobulinemia, is related to exposure to Agent Orange, these conditions are not on the presumptive list of disabilities for veterans that are presumed exposed to Agent Orange under 38 C.F.R. § 3.309(e).  Thus presumptive service connection is not applicable to this claim.  That notwithstanding, service connection is still possible on a direct service connection basis.  38 C.F.R. § 3.303(d).  There is, however, no probative evidence that supports such a nexus.  See also Combee v. Brown, 24 F. 3d 1039, 1042 (Fed. Cir. 1994). 

The Board acknowledges the Veteran's own assertions that his low white blood cell count, diagnosed as anemia and polyclonal hypergammaglobulinemia, are the result of his military service, to include exposure to herbicides, and that he is competent to give evidence about symptomatology and what he experienced in service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology, see Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson,492 F. 3d 1372, 1376-77 (Fed.Cir.2007)), this matter appears to be the type of medical matter as to which the courts have held lay testimony is not competent.  Thus, based on the facts of this case, the Veteran is not competent to render an opinion as to the cause or etiology of his low white blood cell count as such matters require medical expertise which the Veteran is not shown to possess.  See Jandreau, 492 F. 3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Clyburn v. West, 12 Vet. App. 296 (1999). 

Based on the foregoing, the Board finds that the third essential criterion for a grant of service connection-a causal relationship between the current disability and a disease or injury incurred or aggravated during service-has not been met in this case.  38 C.F.R. § 3.303.  Because the competent evidence neither supports the claim, nor is in relative equipoise on this question, the benefit-of-the-doubt doctrine is not for application and the claim for service connection for a low white blood cell count, diagnosed as anemia and hypergammaglobulinemia, claimed as due to herbicide exposure, must be denied.  See 38 U.S.C.A. § 5107(b).

D.  Dental Treatment

Facts

Service dental records show that the Veteran underwent an initial dental examination in August 1963.  Findings revealed missing teeth 1, 13, 14, 16, 17 and 32.  They also show that in January 1964, tooth 9 was extracted due to fracture and teeth 7, 8 and 10 were extracted due to dental caries.  In addition, teeth 28 and 29 were extracted due to abscesses, and teeth 30 and 31 were extracted due to "car exp".  A May 1965 dental record notes that upper and lower partial dentures were needed.  An October 1965 "isolated duty" examination report shows missing teeth 1, 2, 3, 4, 7, 8, 9, 10, 12, 13, 14, 17, 28, 29, 30, 31 and 32.  This report also notes that the Veteran had partial upper dentures that were serviceable.  The May 1967 discharge examination report shows the same missing teeth as in October 1965, in addition to tooth 5.  

The Veteran testified at a Board hearing in March 2012 that he had some bad teeth due to dental decay when he entered service and immediately began having his teeth extracted.  He said that he got fitted for partials at his first duty station, but only received the upper partial, not the lower partial.  He said that he was sent to Vietnam and the lower dentures never caught up with him.  He said he was asking for service connection for dental treatment purposes to get the lower partial.  He denied experiencing any trauma to his teeth in service, such as getting hit in the mouth.  

Law and Discussion

The issue before the Board is entitlement to service connection for a dental disorder, for VA treatment purposes.  The Court has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment. See Mays v. Brown, 5 Vet. App. 302 (1993).  In this case, the Veteran asserts that he is seeking VA treatment for a set of partial lower dentures only.  See Board hearing transcript, pg. 15.  As such, the Board will confine this decision to the claim sought by the Veteran.  Nevertheless, one avenue for awarding VA dental treatment is for a Veteran to have demonstrated a service-connected compensable dental disability. Therefore, the Board will address this matter in the context of evaluating the Veteran for dental treatment.

The determination of whether service connection may be established for the purpose of outpatient dental treatment is based on the criteria set forth under 38 C.F.R. § 3.381, 17.161.  The Veteran must have a dental disorder that fits the criteria of 38 C.F.R. § 3.381 and qualify for treatment under one of the classes specified in 38 C.F.R. § 17.161.

Under 38 C.F.R. § 3.381(a), treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  See 38 C.F.R. § 3.381(c) (2011). 

With respect to dental conditions noted at entry and treated during service, 38 C.F.R. § 3.381(d) sets forth principles for determining whether a grant of service connection for treatment purposes is warranted.  Such guidelines are as follows: 

(1) Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service. 

(2) Teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service. 

(3) Teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service-connected. 

(4) Teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service. 

(5) Teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service. 

(6) Teeth noted as missing at entry will not be service connected, regardless of treatment during service. 

In addition to the above principles, 38 C.F.R. § 3.381(e) indicates the following specific dental conditions that will not be considered service connected for treatment purposes: 

(1) Calculus; 

(2) Acute periodontal disease; 

(3) Third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and 

(4) Impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service. 

Finally, 38 C.F.R. § 3.381(f) provides that teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381.

In the instant case, the Veteran's service treatment records show that teeth 1, 9, 10, 13, 14 16, 17, 28, 29, 30, 31, and 32 were extracted either before service or within the first 180 days of service.  As such, service connection for the purpose of establishing eligibility for dental treatment is not warranted for these teeth.  As, however, the extractions of teeth 2, 3 and 5 were apparently performed after more than 180 days of active military service, and the teeth were not noted as nonrestorable at entry into service, service connection for these teeth is warranted for the purpose of establishing eligibility for outpatient dental treatment.  In other words, the Veteran has a dental disorder that satisfies the criteria of 38 C.F.R. § 3.381.  The Board will now turn to the question of whether the Veteran demonstrates eligibility for a particular class of dental treatment under the provisions that authorize the treatment.  38 C.F.R. § 17.161.

Authorization of outpatient dental treatment is governed by 38 C.F.R. § 17.161 (2011).  Class I treatment is authorized for those having a service-connected compensable dental disability or condition.  The  dental disabilities for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  As a starting point, the Veteran does not contend, and there is no evidence suggesting, that the loss of his teeth was due to trauma or disease such as osteomyelitis.  In fact, he denied at the March 2012 Board hearing experiencing any kind of trauma to his teeth in service including being hit in the mouth.  Rather, he testified that his teeth were extracted due to dental decay.

The Veteran asserts that he was found to need partial upper and lower dentures in service and was given partial upper dentures, but was never issued the partial lower dentures.  He reported that he was sent to Vietnam before receiving the partial lower denture and that it never caught up with him.  He testified that the reason he is filing the dental claim is to receive the partial lower denture.  A service-connected compensable dental disability is not warranted for loss of teeth when a suitable prosthesis is available, as is the case here.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  The Veteran has not asserted or demonstrated that he has any of the other dental disabilities for which service-connected compensation benefits are available.  Therefore, he does not qualify for Class I treatment.  38 C.F.R. § 17.161(a).

As described above, the Veteran is not alleging that his missing teeth resulted from combat wounds or trauma.  He is not residing in a VA facility.  He was not a prisoner of war and did not file his claim for dental treatment until September 2006. The Veteran's dental disorder is not shown to be aggravating a service-connected disability or any disability for which he is receiving VA treatment.  He is not in receipt of a 100 percent disability rating and is not participating in a VA rehabilitation program.  As such, he does not qualify for Class IIa, IIb, IIc, IIR, III, IV, V, or VI treatment.  38 C.F.R. § 17.161(c),(d),(e),(f),(g),(h),(i),(j).

Thus, the Veteran would only be potentially eligible for one-time treatment as a Class II dental patient under 38 C.F.R. § 17.161.  That section, however, also requires that a Veteran apply for such treatment within one year after discharge or release, if it took place before October 1, 1981.  The Veteran was discharged from active service in August 1968, he initiated this claim in September 2006.  As such, he is not eligible for this treatment.

Based on the above, even though the provisions of 38 C.F.R. § 3.381 have been satisfied, the Veteran is not eligible for one-time treatment under 38 C.F.R. § 17.161(b), because he did not file his claim within one year of release from active duty.  The Veteran did not file his claim until many years after his separation from service, and he has not alleged otherwise.  Thus, as a matter of law, the Veteran's claim must be denied under these criteria. 

The Board recognizes the Veteran's statements and testimony that he was supposed to receive partial upper and lower dentures during service, but was discharged prior to receiving the lower dentures.  Unfortunately, the Veteran's only options for obtaining treatment are those outlined above.  Hence, even assuming that the Veteran was supposed to receive partial lower dentures during service, such does not qualify him for VA dental treatment at this time.  For these reasons, the Board finds that the Veteran is ineligible for VA dental treatment under 38 C.F.R. § 17.161, and the claim must be denied.

Under these circumstances, the Veteran has failed to state a claim for service connection for a dental disorder.  As such, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).





ORDER

Entitlement to a compensable evaluation for hearing loss, left ear, is denied.

Entitlement to service connection for a gastrointestinal disability, to include ulcers and gastritis, is denied.

Entitlement to service connection for a disability manifested by a low white cell blood count, diagnosed as anemia and polyclonal hypergammaglobulinemia, is denied.

Entitlement to service connection for a dental disability, for VA treatment purposes, is denied.

REMAND

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(4)(i)(c); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability may be associated with service is low.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006). 

In this case, the Veteran contends that he developed allergies, including allergic rhinitis, and sinus problems, as a result of his exposure to gas fumes while on active duty.  His service treatment records during his initial period of active duty, from August 1963 to June 1967, show that he was treated for allergic rhinitis in July 1964 and rhinorrhea in June 1965.  They also show that he was treated for pharyngitis in May 1967 and underwent sinus x-rays in May 1967.  In addition, dental records contain an entry in January 1964 showing that the Veteran underwent the surgical removal of impacted tooth #1 with "gel foam sutures near sinus exposure."  This entry also notes that the Veteran was instructed "as to near sinus exposure."  In light of this evidence and the Veteran's assertions by way of his statements and hearing testimony that he continues to experience allergy and sinus problems that he treats with over-the-counter medication, he should be afforded a VA examination to determine the nature and etiology of these claimed disabilities.  38 U.S.C.A. § 5103A(d).

In light of the necessity of this remand, the Veteran should also be provided with the opportunity to submit any information regarding outstanding medical treatment and/or the medical records themselves in support of these pending claims.  38 U.S.C.A. § 5103A(b), (c). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify any relevant medical records, private or VA, regarding his allergy and sinus problems that have not already been obtained.  Following the procedures set forth in 38 C.F.R. § 3.159, the RO/AMC should obtain copies of pertinent records from all identified treatment sources.  All records obtained should be associated with the claims file.  If any identified records cannot be obtained, this fact should be documented in the claims file and the Veteran should be notified in writing. 

2.  Thereafter, the AMC/RO should arrange for an examination of the Veteran's sinuses.  The purpose of the examination is to ascertain whether the Veteran is now suffering from sinusitis, or any other sinus disorder or allergy, such as allergic rhinitis, or whether his previously complained of symptoms were merely acute and transitory manifestations not indicative of a chronic disability.  Specifically, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or higher probability) that the Veteran now suffers from a chronic sinus or allergy condition, and if so, whether it is related to his military service.  The complete medical rationale for any opinion expressed should be provided.  The claims folder, including any documents obtained as a result of this Remand, should be made available to the examiner for review before the examination.  The examination report should consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he or she has reviewed the claims folder.  

If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report. 

3.  Thereafter, the RO or the AMC should readjudicate the issues of entitlement to service connection for an allergy disability, to include allergic rhinitis, and a sinus disability, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate opportunity for response before the claims files are returned to the Board for further appellate consideration.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


